EXHIBIT 10.2

 

FAIRPOINT COMMUNICATIONS, INC.

PERFORMANCE UNIT AWARD AGREEMENT

 

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), made and entered into
this 1st day of April, 2008, by and between FairPoint Communications, Inc. (the
“Company”) and Eugene B. Johnson (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has awarded the Participant Two Hundred Forty-Five Thousand
(245,000) Performance Units under the Company’s 2008 Long Term Incentive Plan
(the “Plan”); and

 

WHEREAS, the Company and the Participant desire to enter into a written
agreement that sets forth the terms and provisions of the Participant’s
Performance Unit award.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the Company and the Participant hereby agree as follows:

 

1.             The Participant acknowledges that the Performance Unit award is
governed by this Agreement and the terms of the Plan.  The terms of the Plan are
incorporated into this Agreement in their entirety and made a part hereof by
reference.  Unless otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Plan.  In the event of any conflict between
the terms of the Plan and this Agreement, the terms of the Plan shall govern and
control.

 

2.             The Participant is awarded a target award of Two Hundred
Forty-Five Thousand (245,000) Performance Units.  The number of Performance
Units earned by the Participant shall be determined in accordance with the Plan
and this Agreement.

 

3.             The Performance Units shall be earned by the Participant based on
the following table and the “Value” (as hereinafter defined) of the Company’s
Common Stock as of December 31, 2009.

 

Value of the Company’s Common Stock as
of December 31, 2009

 

Number of Performance Units Earned

 

$

19.94

 

136,111

 

$

21.94

 

245,000

 

$

23.94

 

334,100

 

$

25.94

 

408,333

 

 

The number of Performance Units earned for a Value between any of the amounts
set forth in the table above will be determined by linear interpolation.

 

--------------------------------------------------------------------------------


 

The term “Value” for purposes of this Agreement shall mean the sum of (i) the
average of the closing prices for Shares of the Company’s Common Stock during
the 30 days trading period immediately preceding December 31, 2009 and (ii) all
cash dividends paid by the Company with respect to the Common Stock during the
period from the date of this Agreement through December 31, 2009.

 

The number of Performance Units earned by the Participant shall be determined
and certified in writing by the Committee.

 

4.             One Share of the Company’s Common Stock will be distributed to
the Participant for each Performance Unit earned by the Participant.  Dividends
on the Shares underlying the Performance Units will not accrue or be paid during
the Performance Period.

 

5.             Any Shares to be distributed in respect of the Performance Units
earned by the Participant will be delivered to the Participant no later than
March 15, 2010.  If the Participant’s employment with the Company terminates
prior to December 31, 2009 for any reason other than termination by the Company
without Cause or the Participant’s death or Disability, the Participant shall
forfeit the Performance Units and any Shares distributable in respect of such
Performance Units.  If the Company terminates the Participant’s employment
without Cause prior to December 31, 2009, the Performance Units awarded to the
Participant shall remain outstanding and be earned by the Participant (and any
Shares distributable in respect of such earned Performance Units (based on the
Value of the Company’s Shares as of December 31, 2009) shall be distributed to
the Participant) as if the Participant’s employment with the Company had
continued through December 31, 2009.  If the Participant’s employment with the
Company terminates prior to December 31 2009 due to the Participant’s death or
Disability, Shares for one hundred percent (100%) of the Performance Units
awarded to the Participant hereunder shall be distributed to the Participant
without any adjustment for the Value of the Company’s Shares as of December 31,
2009.

 

6.             In the event a Change in Control occurs prior to December 31,
2009, the number of Performance Units earned by the Participant will be
determined in accordance with the table set forth in Section 3 above, provided,
however, for purposes of such determination, the Value of the Company’s Common
Stock shall mean the sum of (i) the Fair Market Value of the Company’s Common
Stock immediately prior to the Change in Control and (ii) all cash dividends
paid by the Company with respect to the Common Stock during the period from the
date of this Agreement through the Change in Control.  Any Shares to be
distributed in respect of the Performance Units earned by the Participant upon a
Change in Control will be delivered to the Participant immediately prior to the
Change in Control.

 

7.             Unless otherwise elected by the Participant in accordance with
procedures adopted by the Committee, the Company shall deduct from any Shares
otherwise distributable to the Participant that number of Shares having a value
equal to the amount of any taxes required by law to be withheld from awards made
under the Plan.

 

8.             The Participant may elect, by entering into a Deferral Agreement
with the Company, to defer delivery of all (or any portion) of the Shares
otherwise payable to the Participant in respect of the Performance Units earned
by the Participant.  To be effective, the

 

2

--------------------------------------------------------------------------------


 

Participant must complete and return the Deferral Agreement to the Company in
accordance with procedures established by the Committee.

 

9.             The Performance Units awarded hereunder to the Participant shall
not entitle the Participant to any rights as a stockholder of the Company.

 

10.           The Participant’s award under this Agreement and the Plan may not
be assigned or alienated.  Subject to any limitations under the Plan on
transferability, this Agreement will be binding upon and inure to the benefit of
the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.  Neither the Plan, nor this Agreement, nor any action taken
under the Plan or this Agreement shall be construed as giving to the Participant
the right to be retained in the employ of the Company.

 

11.           Any distribution of Shares may be delayed until the requirements
of any applicable laws or regulations or any stock exchange requirements are
satisfied.  The Shares distributed to the Participant shall be subject to such
restrictions and conditions on disposition as counsel for the Company shall
determine to be desirable or necessary under applicable law.

 

12.           The Participant may designate a beneficiary or beneficiaries to
receive all or part of the Shares to be distributed to the Participant under
this Award Agreement in the event of the Participant’s death.  If no beneficiary
is designated, such Shares shall be paid to the estate of the Participant.

 

13.           This Agreement, and the award of the Performance Units to the
Participant hereunder, are contingent upon the approval of the Plan by the
stockholders of the Company at the 2008 annual stockholders meeting.  In the
event such approval is not obtained for any reason, the Company shall pay to the
Participant an amount equal to the Fair Market Value of the Shares that would
have delivered to the Participant in respect of the Performance Units if such
approval had been obtained, such amount to be paid in a single lump sum (less
applicable tax withholding).

 

14.           This Agreement and the Plan constitute the entire understanding of
the parties with respect to the award of Performance Units to the Participant. 
Except with respect to modifications of the Plan as provided therein, this
Agreement can be amended only in writing executed by the Participant and a duly
authorized officer of the Company.

 

15.           This Agreement shall be governed by the laws of the State of
Delaware to the extent not preempted by applicable federal law.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be executed in duplicate as of the date first above written.

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ John P. Crowley

 

Name:

John P. Crowley

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

/s/ Eugene B. Johnson

 

Eugene B. Johnson

 

4

--------------------------------------------------------------------------------